OFFICE    OF THE   ATTORNEY     GENERAL      OF TEXAS
                                AUSTIN




Eonomble L. A. Woods
Superintendent of Publlo In~truatlou
Awtln,  Texer
Dear SLrs                    Opinion lo. O-7238
                             Rer Don8tlon or ml. t
                             Philippine Irland8 of d
                             textbook8 mluiai
                             of the state.




            "A nilLag from hour
     qllertiorm  bRs boon   ml38
     or &dw8tioIlt




                                          tcr   the   exuhongo   al-
                                          8old a8 va8te popor?
                                         iirrt que8tlon 18 la
                                heStekBr~rd       ofEdooetlon
                                 thoro out-W-rdoptlw text-
                           c a r ra y nlxchauge *llcmacre in thu
                         1 to colzrtituted   ebucetiowl ageaater
                          Iz4ledlafor the exobnga allcwmae


         You have altad Artfalsa 2876b sad 28160. ArtioIs
28 6b euthorizm the Sktb Supwintmadent OS Publie Iwtrwtlon,
8u out to thm rpprovol of the St&e Board of'Edwatlcm, to auti
-k
Honarebls L. A. Voode - Pege 2



rwh epeolfla rule8 @I & oly deea prOper 10 -8Z’d     to th lW-
qUilftiGC, dl8tributiOU, OIPO, u88 end dirpO881 Of fXV0 kxt-
bock%; prwlded th8t ru0h rules 8h811 not oonfliot   ufth the
provl%io~ of Th8 Frre Textbook Aot, or with the unlfcm kxt-
bG3k lsv Under the terma Of vhioh contreotr iOF 8~ppllor &ad
bOGLroem anda ~11th the publirharcr or vlth the tena8 d 88id
                                     UPthOF 89MJLtiO811J 8UthWm8         tb
                          ublla Iartrwtlon,  vlth the lpp.1~81
of th State B0md of Bduo8tlGn, to prwlde     iOr th  dt8p~ltlOE
of ruoh textbook8 88 8r8 880lOia@Erin 8 fit aO&ltiQn to k urd
for puPpare   of 1Lutruat1Gm, cm fcW diraerded book8 rrrm8ining
the property  of th8 State.
         'PhLO dO~rtI8Oflt,itIpWViOU8 OpiRfO8ix0. o-5443, W88
Z'O~U@8td tC+8n8WF th0 fOllWf~.ql888tiOR   w JOU8

         “There are 00. bad In the ICam     Depe81t0Fy et
     Awtln  888ny textbooka 088 v~FIOOT 8UbjOO$-# vhloh
     h.W 8057UIRU1~t.dkoOU80 Qf fb OX@WtiOaoi          ten
     eontwet fw the porEl.eular     book8 8183 mplmeunt
     by edoption   of     otlmr     book8    Lo   tb lubjwt
                                              flold.
     Th8 Bo8rd de8lrre to kaw vhrt 8uthoHtlee 8re
     enpcmiewd todleporo of lwhaf   theae book8 88 lrv
     wittmr    under    aurrent       adoptlon    new wed     aa #up-
     pleaakry    8aume utarlel ln the publie fse8
     eohoole. YOur 8tkntlQn    18 dimoted to Arttile
     287& c+f the Ro~isod Matut.    SC E&jag. Ztn Bcmrd
     he8 ken l  pprorobed vlth 8 pwpe881 for rale af
     the meblo texta vhlah bve boon diraorded k-
     aewo of th8 lxplr8tlon crfttm   ldeptlon period,
     aad de8im8 t0 b0 Odri8Od oOW3Wf&lqELit8 authcwlty
     la th8 mtter of the mle OS t?n8o booka, and af
     fm   textbook8 whloh, beoru88 af ooodltlan,   em
     no longer wable la tha publl@ frw 8ohool8."
         GUF ewwr     to th elbors   ueted imulry la CqMlan No.
O-5443, af?m    quotlag Article 2872,,, R. s. lw5, W88 #I iO11af81
         "Th3.8 8ktUk             8m8F8     t0 de81 8fDtK3%fifWll~Vfth
     the very ee8enae  of your lrqulry, end eupplie8 tha
     8nmmP thereto.    Vhlle the book8 m~ntloued &re sot
     in an unfit  %Oulltlota to bo uled*, tbey~nevertheloee
     8re 'Ct8ci3tiedbwka Z~WfUitk$ the pmX'ty     Of tb
     state’.   Thera~ore thsy my b8 dirpO8.d Or by th, St8te
     Superlnteacientof Public Iwtxuotlon,   vltb the epprovrl
     of th8 state Bo8Fd of Edwstion,
              "The 6ftsot        oi tk!m .%atUt& require8 the jatnt
      aOtiOn--that is, byinitiativeand approval--of the
      Stat0 Superintendent and 0r the           Stat6        BoardSo      Or-
      reat e aale.n.
          :iithr%f%r%na% to the above-mention%& Statute%, 3876b
and +I5760ti.S. 1985, FUld the iOrU&Oin@l PrWiOUO    O@liOIl  Om8
departlaent,it 1s our 02lnlon in regard to the 8ubj0Ot inquiry
that th8 Stat8 tjuperintendentof Fubllo Instruotion      and the State
Eoard or Lduoetion hm% th8 joint power, to sell to aormtituted.
l&u%ationel ag%noi%% Or th8 &ilippi~&     II&?uI~s, or t0 8np &h&P
%gcnoy, out-of-adoption t%rtbooke    or any other 0hB8    0r book8
whioh have at any tlav b&m a&Opt&d a8 textbook% sad rhloh are
no longer in a rit oondftlon to be used ror p-808         0r ia8trUO-
tion, 02 whioh %r& bisoarhd     book8 rMi&iIIiugth8 property of th8
state.
           It 1% our further opinion, hOW&~sl, that we o%zlnot
approve the outright donation or 8uob book8 a8 are U88%rlbOd
In the roregolng p%ragraph.
              Beter8me      i8 56d8 to t&O    State        Con8tftution    whiah
provide8     in S6t3tiWl    3, h&i018  8:

              -ax&t3 %h%ll b% levied and oolleoted by general
      laws    landror publio pUXpO8OfJ only."
              Geotlon 9     or   &t&O10   7 read8     in    part:
              ”              be the %uty of the State Bear&
                           It &AU
      0r li&aXn*to    ret aelde a 8uffiolent aumunt out 0r
      the 8alb tax $0 provide ire8 textbook8 ror th% u%e
      of ohildren attentig the publfo free sohoola of the
      State.*

          Seation 61, Artiole 3 reoit%e that the L%gt8latur%
8hall have no power to neke any gant, or authorlee the nrrk-
ing 0r any grant of publio tQOlIer8
                                  to ma indiVfbU%l, a6800ia-
tfon 0r indlvidu~18, munioipal or other QOrpOEStlOnO whatro-
ewr,  %nt¶f!i&OtiOII
                  6, Artlo   16 pr%vi~ee that no appropriation
for privet. or imlivldual purpose8 %h%ll be RS%~%.
          In the 0680 of BoatI DIltriOt HO. 4. ShabP                      CoUIIt~
vI .Qlred (sup ct) 68 s.2. (a) 166, the 0ourt  St&b&

            "lt io the settled law of this State that fhe
      above-quot%& COn8titUtiOld. pZoViSiQn (a%0 51, art 3)
      is lntwzled to guard against and prohibit the granting
        ox giving away of publio money exoept for striotlp
        governmental purposes. The prohibition is an ab-,
        solute one, enoept as to the olasa exempted thsre-
        from, and opsratea to prohibit the Lsgislature from
                 atuitoue donations to all kinds of oorpora-
        %$     &          public, munioipal or politioal."
              Again in Sexar County v. Linden (sup Ct) 280 S. il.
    761, the court further held:
I
              *MO feature of the Oonstitution is more   marked
        than its vigilanue for the proteotion of the    publio
        funds and the publlo credit against misuse.     This
        is exemplified by numerous provisions in the    instru-
        ment .

             "The giving away of pub110 money, Its applioa-
        tion to other than strictly governmental purpose8,
        is what the provision (Seo 61, Art 3) is intended
        to guard against. The prohibition la a positive
        an& absolute one exoept as to a bist$!notlveclass
        to whom the State is un&er 4 saored obligation
        (Confe&rate Pensiona.) Not only areindiri.duaB,
        association of lndividu4lta4nd private oorporations
        within its spirit, but all kinds or pub110 or
        polltioal oorporations as welli whether striotly
        munioipal or not.W
              And rin4iiy in .wtiple~v. kIaarrast
                                                (sup ct)
    108 Tar 5, 104 S.W. 180, the oourt heldi
I
             *It is essentially true that (Sea 3, Art VIII
        of the Constitution) does not permit taxation for
        all purposes whioh in a broad and gensral sense
        may bs regarded as public, but expressly oonfinea
        Its exeroise to only those publio purpoaea ulth
        whioh the State, as a government invested with
        high and sovereign powers, but only 4s 4 grant
        from the people and, therefore, to be solsly used
        for the common benefit of all of them apd not as
        a paternal institution may justly concern itself,
        and to which, for that reason, the pub110 revenue
        may be rightfully devoted . . . . It Is not all
        things whioh answer a pub110 need or fill a pub110
        want that it is with the authority of the State to
        furnish for the people's use or support at the
        public expense. Kanufacturing industries,
fionorableL. A. Aaoda - 2ag;e5


       nllroaae, publio enterprises of many kinda, pritato
       rohoola anC private oharitable imtitutlom    ill afford
       a service to the publio, but the &ate  ia without   any
       power to md&taln them.*

           Considering the above-quoted Oonstltutional pro-
rision~ and Supreme Court Deolsions, it is our opinion that
however wide and sweopiqg may be the &lsoretlon granted bj
Artiole 2876b and 83396sin dieposing of textbooks, neither
the Gon8~lon      m-e      Legislature autloipated conferring
pewee on the superintenbent of Public   Instruotion   en& the
State Board of Eduoation   to 6onato pub110 property to pri-
rata  aaenoles or ta public agenoies other than pub110
agenaiem of the State of Pexaa, rrgublesr      of how Laudable
the   purpose.

                                 Yourm very   truly

                             ATTOR%BY MDTBRIIIOF TIE.&%